DISMISSED; Opinion Filed May 1, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00207-CV

                          HANG H. LAI, Appellant
                                   V.
           TYRONE CASSELL AND FUN TOWN RV DALLAS, LP, Appellees

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-1539

                            MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Carlyle
       Before the Court is appellant’s April 24, 2019 motion to withdraw the appeal. We grant

the motion and dismiss this appeal.




                                                /Cory L. Carlyle/
                                                CORY L. CARLYLE
                                                JUSTICE


190207F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 HANG H. LAI, Appellant                             On Appeal from the 439th Judicial District
                                                    Court, Rockwall County, Texas
 No. 05-19-00207-CV         V.                      Trial Court Cause No. 1-18-1539.
                                                    Opinion delivered by Justice Carlyle,
 TYRONE CASSELL AND FUN TOWN                        Justices Myers and Molberg participating.
 RV DALLAS, LP, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees TYRONE CASSELL AND FUN TOWN RV DALLAS,
LP recover their costs, if any, of this appeal from appellant HANG H. LAI.


Judgment entered this 1st day of May, 2019.




                                              –2–